UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY C. DOUGLAS,

                          Plaintiff,

                   -v.-                                18 Civ. 9327 (KPF)

CITY OF NEW YORK, and C.O.                                  ORDER
CAROL GARCIA,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s letter dated May 18, 2021, which it

understands to have been submitted in opposition to Defendants’ motion for

summary judgment. (Dkt. #78). Given that Plaintiff’s letter references certain

discovery issues discussed at the March 18, 2021 conference in this matter,

(see Dkt. #70 (transcript)), the Court is reminded that Defendants agreed to

investigate those issues (see id. at 28:6-18). Defendants are directed to include

an update on their findings in their reply briefing.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated: May 25, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
